DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect a single ophthalmic product: 
(i) An ophthalmic product having an antioxidative function characterized by comprising an ophthalmic composition that includes gold nanoparticles, wherein the effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the average particle size of the gold nanoparticles is from 0.01 nm to 100 nm (claims 18-20); or
(ii) An ophthalmic product having an antioxidative function characterized by comprising an ophthalmic composition that includes gold nanoparticles and at least one antioxidative auxiliary ingredient, wherein an effective concentration of the gold nanoparticles is from 0.01 ppm to 3000 ppm, and the content of the at least one antioxidative auxiliary ingredient is greater than 0 wt % and less than 20 wt % based on 100 wt % of the ophthalmic composition (claims 1-17); if elected, Applicant must further elect under each of:

(ii-b) the gold nanoparticles are:
(ii-b-1) surface modified (claim 9); if elected, specify a single functional molecular group from the alternatives recited in claim 11, 12, 13 or 15 (e.g., uronic acids, as polysaccharide modifier); or
(ii-b-2) gold nanoparticles, not including (ii-b-1) (claim 1);
(ii-c) a contact lens is:
(ii-c-1) present, immersed in the ophthalmic composition in the form of a solution (claim 17);
(ii-c-2) not required (claim 1).
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics thereof; the ophthalmic products (i) and (ii) contain different combinations of ingredients, having unique chemical and physical properties, each requiring a unique method of making. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611